DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on March 22, 2022.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
NOTE: In the interest of compact prosecution, the applicant has not been held non-responsive. However, the submission of 3/10/2022 is not in compliance with 37 CFR 1.121 (c) (2), which explicitly states that “the text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived”. The use of strike-through to delete a single character, and especially to delete a single character that is a punctuation mark, is not compliant because it looks like a semicolon instead of deleting a comma, and therefore is not easily perceived.
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
I.  Appropriate correction is required.
In the last paragraph of claim 1, “a water collector locating below the spraying component” should be “a water collector located below the spraying component” to be grammatically correct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the applicant considers a “cooling tower” to be. In particular, “wherein the first type of all-condition cooling tower comprises a second refrigeration medium, a second condenser, a first compressor, and a closed cooling tower” indicates that the first type of cooling tower comprises an entire cooling tower, and other components. Similarly, the limitation “the second type of all-condition cooling tower comprises a third refrigeration medium, a second compressor, a third condenser, a third evaporator, and an open cooling tower” indicates that the second type of cooling tower comprises an entire cooling tower and other components. Therefore, it is unclear what the applicant considers a “cooling tower” to be.
Regarding claim 8, the limitation “and the third condenser and the second compressor provide the third evaporator with the cold source in response to the second compressor, the third condenser and the third evaporator are in the activated state” is grammatically incorrect in a way that renders the claim unclear. It is unclear what relationship is intended to be recited between the third condenser and the third evaporator being in the activated state and the third condenser and second compressor providing the third evaporator with the cold source.
Regarding claim 9, it is unclear what is intended to be encompassed by the limitation “wherein the cold air in the environment provides the third evaporator with the cold source in response to the second compressor, the third condenser, and the third evaporator being in the de-activated state”. In particular, it is unclear what it means to “provide the third evaporator with the cold source”. It is unclear how the third evaporator can be provided with anything while de-activated. Additionally, claim 9 indirectly depends upon claim 1, and therefore encompasses all the limitations of claim 1. Claim 1 recites that third evaporator “is disposed in the water collector”. Claim 1 also recites that “the third condenser and the second compressor are used for providing the third evaporator with the cold source. It is therefore unclear how the third evaporator can simultaneously be provided with the cold source by the third condenser and second compressor, and also be provided with the cold source by the environment.
Regarding claim 4, the naming conventions used are sufficiently inconsistent as to render the scope of protection sought by the claims unclear.
Throughout the rest of the claims, the first medium passes through the first evaporator and first condenser, the second refrigeration medium passes through the second evaporator and condenser, and so forth. However, as used in claim 4, the third evaporator is used for cooling the third refrigeration medium; this means that in the third evaporator the third refrigeration medium is releasing heat instead of absorbing it, which is the opposite of the usual action within an evaporator. Furthermore, claim 4 recites that a water collector is used for receiving the third refrigeration medium. This appears to indicate that the “third refrigeration medium” is, in fact, water, but this is not in accordance with other uses of refrigeration medium within the claims, and is not clearly recited to be the case. Therefore, the metes and bounds of protection sought are unclear.
Note: for the purpose of examination, claim 7 is interpreted as reciting a total of 2 cooling towers, one of which is the tower previously recited in claim 1 and the other of which is the other type.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fried (US Patent Application Publication No. 2011/0277967, previously of record) in view of Kopko (US Patent Application Publication No. 2006/0201188, previously of record).
Regarding claim 1, Fried discloses a cooling system, comprising:
a first refrigeration medium (refrigerant);
a first evaporator (evaporator 101, see paragraph [0103] and figure 1);
a first condenser (104, see figure 1 and paragraph [0103]); and
an all-condition cooling tower (cooling tower cited in paragraph [0180]), the all-condition cooling tower being a first type of all-condition cooling tower or a second type of all-condition cooling tower;
wherein:
the first evaporator is installed in a to-be-cooled space (first evaporator is within same chassis 100 as the CPUs to be cooled, see paragraph [0103] and figure 1), the first evaporator is connected to the first condenser (all components of the system are connected either directly or indirectly), the installation position of the first condenser is higher than the installation position of the first evaporator (this is part of how a heat pipe works; if the condenser were not higher than the evaporator, the refrigerant would not go to the condenser without pumping), the first refrigeration medium in the first evaporator absorbs heat from the to-be-cooled space and is vaporized into the first refrigeration medium in a gaseous state, the first refrigeration medium in the gaseous state rises to the first condenser and is cooled by the first condenser to be liquefied into the first refrigeration medium in a liquid state, the first refrigeration medium in the liquid state returns to the first evaporator (again, this is how heat pipes work); and
the first condenser is connected to the all-condition cooling tower (all components of the system are connected to each other), the all-condition cooling tower is disposed outside the to-be-cooled space (the coolant leaves the enclosure to be passed to the cooling tower, see paragraph [0180]), and the all-condition cooling tower is used for providing the first condenser with a cold source cooling the first refrigeration medium in the gaseous state (external coolant flow rates are changed to guarantee rejection of heat to be gotten rid of, see paragraph [0180]).
It is noted that Fried does not disclose the details of the cooling tower.
However, Kopko discloses an HVAC system, which includes an all-condition cooling tower (defined as the loops and systems used to cool the main refrigerator loop including evaporator 408 as illustrated in figure 11 and described in paragraph [0072]),
wherein the first type of all-condition cooling tower (water loop including tower 420, etc. in combination with refrigerant loop including first compressor 432, etc.) comprises a second refrigeration medium (refrigerant in subcooler loop, which includes subcooler compressor 432, see figure 11 and paragraph [0072]), a second condenser (heat exchanger in cooling tower 420), a first compressor (compressor 432, see figure 11 and paragraph [0072]), and a closed cooling tower (heat exchanger 430, see figure 11 and paragraph [0072]), the closed cooling tower comprising a heat radiating coil (bottom portion of heat exchanger 430, see figure 11) and a second evaporator (top portion of heat exchanger 430, with evaporator meaning a heat exchanger in which heat is absorbed into the refrigerant), wherein the heat radiating coil is connected to the first condenser (see figure 11), the first compressor is connected to the second evaporator and the second condenser (see figure 11), 
wherein the first compressor (432) and the second condenser (432) are switched between an activated state and a deactivated state according to environmental conditions (see paragraph [0054] and claim 5, which discuss turning subcomponents on and off), and the first compressor and the second condenser provide the cold source for the second refrigeration medium in the heat radiating coil through the second evaporator of the closed cooling tower in response to the first compressor and the second condenser being in the activated state (see figure 11; loop including pump 422 and cooling tower 420 cools loop containing heat exchanger 430 and compressor 432).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to substitute the all condition cooling tower of Kopko in place of the unspecified all condition cooling tower of Fried in order to save energy and water while still meeting the cooling load.

Regarding claim 2, the second refrigeration medium absorbs heat of the first refrigeration medium in the first condenser, the second refrigeration medium after absorbing heat is cooled in the heat radiating coil, and the cooled second refrigeration medium returns to the first condenser (see figure 11 of ).

Regarding claim 3, the second refrigeration medium of Fried in view of Kopko is a non-aqueous refrigeration medium (“the same refrigerant in the powered subcooler circuit as the main circuit”, see paragraph [0073] of Kopko), the second refrigeration medium absorbs the heat of the first refrigeration medium (in subcooler evaporator 404, see figure 11 and paragraph [0072] of Kopko) and is vaporized into the second refrigeration medium in a gaseous state (an “evaporator” is called that because it evaporates the refrigerant inside it as it absorbs heat), the second refrigeration medium in the gaseous state travels to the heat radiating coil (see figure 11), and the second refrigeration medium in the gaseous state releases heat in the heat radiating coil and is liquefied into the second refrigeration medium in a liquid state (subcooler condenser 430 is called a condenser because the subcooler refrigerant condenses in it as it releases heat, see paragraph [0072] and figure 11), the second refrigeration medium in the liquid state returns to the first condenser (again, see paragraph [0072] and figure 11).
It is noted that Fried in view of Kopko does not specifically address the relative heights of the heat radiating coil, the first condenser, and the second condenser, and therefore does not state whether the installation position of the heat radiating coil is higher than that of the first condenser, and also does not state whether or not the gaseous second refrigeration medium rises to reach the heat radiating coil.
However, it is old and well known that to install a condenser in a higher position than an evaporator within a refrigeration loop; for example, this is how a heat pipe without a pump or compressor to move the refrigerant works, because the vapor rises and condensed refrigerant falls; it is also the motive power for a thermosiphon. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to install the heat radiating coil, which is the condenser for the second refrigerant, at a higher position than the first condenser, which is the evaporator for the second refrigerant, in order to reduce the energy expenditure required to move the second refrigerant.

Regarding claim 5, the second refrigeration medium is non-aqueous (“the same refrigerant in the powered subcooler circuit as in the main circuit”, see paragraph [0073]; the main circuit is disclosed to use R-134a, as well as presenting other non-aqueous options, see paragraph [0030]).

Regarding claim 6, Kopko, and therefore Fried in view of Kopko, discloses that cold air in the environment indirectly provides the cold source for the second refrigeration medium in the heat radiating coil (indirectly, via cooling tower 420; alternately, as illustrated by figure 9 and described in paragraph [0068], the powered subcooler can be cooled via airflow).
Allowable Subject Matter
Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, without patentably significant broadening of the claims.
The following is a statement of reasons for the indication of allowable subject matter:  the specific combination of features of the second type of cooling tower, in particular the evaporator disposed in the water collector of the open cooling tower, the evaporator being in fluid communication with both a condenser through which the same refrigerant flows as the evaporator, is neither suggested nor disclosed by the prior art of record.





Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not fully persuasive. The reason.
It is stated on page 8 that claims 1-4 were previously pending, and correspond to claims 1 and 8-10 in the non-final rejection of December 10th, 2021. This is correct, and the translated claims for a different application which were placed into the file and rejected have now been re-categorized for clarification of the record. Additionally, claims 2-4 of the instant application are word-for-word identical to the claims previously rejected. 
It is argued on page 8 that replacement figures have been submitted, and the claims have been amended, such that the drawings should no longer be objected to. This is correct, and the objection has not been maintained.
It is argued on page 9 that the specification has been amended, and should no longer be objected to. This is correct, and the objection has not been maintained.
It is argued on page 10 that the all-condition cooling tower is described in the specification as able to supply the first condenser with a cold source regardless of ambient temperatures.
Whether or not a cooling tower can supply as cold source depends upon current conditions. This is true regardless of whether or not the label all-condition has been applied to the tower. The passage cited by the applicant fails to provide sufficient clarification regarding what the applicant considers a “cooling tower” to be. Therefore, claim 1 remains unclear as read in light of the specification, and the rejection has been maintained.
It is argued on page 10 that the rejections of claims 5-10 under 112 b) are moot because they are not applicable to the currently pending claims. However, as detailed above, dependent claims 2-4 are equivalent to the previously recited claims 8-10. Additionally, as also detailed above, these claims are word-for-word duplicates of the claims rejected in the non-final rejection of December 10, 2021, and they have not been clarified by the amendment. Therefore, the argument is unpersuasive and the rejection has been maintained.
It is argued on page 12 that the heat exchanger 430 of Kopko cannot be the claimed closed cooling tower, because it is too small, as it is a brazed plate heat exchanger.
The applicant has not recited that the cooling tower must be of a particular size. The applicant also has not cited any references or documentation of there being a minimum size to be considered a “cooling tower”, but instead appears to have expressed an opinion without accompanying it with evidence. Furthermore, the applicant’s use of the term “cooling tower” is sufficiently unclear that both the non-final rejection of December 10, 2021 and the above office action reject it as unclear, even as read in light of the specification. Therefore, the argument is unpersuasive.
It is argued on page 13 that Kopko does not describe the condenser as comprising a heat radiating coil.
“Coil” is a term recognized in the art as referring to the passage in a heat exchanger through which a heat transfer medium, such as refrigerant, flows. See, for example, paragraph [0015] of Barrett et al (US Patent Application Publication No. 2002/0108387) and paragraph [0011] of Wilson (US Patent Application Publication No. 2002/0108388), which refer to “condenser coil fins and tubes” because the coil is composed of tubes, paragraph [0034] of Nakano (US Patent Application Publication No. 2002/0124993), which refers to “a heat exchanger having tubes or coils embedded in a shell” treating tubes and coils as synonyms, and paragraph [0020] of Chiang et al (US Patent Application Publication No. 2002/0162346), which refers to “a fin and tube heat exchanger coil”. The omission of the word coil does not mean Kopko does not disclose a coil, and the argument is therefore unpersuasive.
It is argued on page 12 that the cooling tower of Kopko cannot be switched between activated and de-activated states according to environment conditions, because the cooling system of Kopko would not work if the water pump were switched off or de-activated.
There is no recitation in independent claim 1 that the cooling tower must be able to be deactivated while the loop with the first refrigeration medium continues to operate. Therefore, the argument is unpersuasive.
It is argued on page 13 that dependent claims 2-9 depend upon claim 1, and are patentable by virtue of their dependency. Because claim 1 is not allowable, the argument is unpersuasive.
It is stated on page 13 that at least some of the dependent claims further patentable distinguish from the cited art.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Instead, the applicant points to specific paragraphs in the specification which provide support for the amendments, when the claim language, not the specification, defines the legal boundaries of the protection sought.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763